Exhibit 10.1

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is entered into as
of December 19, 2005 by and between Commercial Capital Bancorp (the “Holding
Company”), a corporation organized under the laws of the State of Nevada, with
its headquarters office located in the City of Irvine, Orange County,
California, and Stephen H. Gordon, a California resident (the “Employee”).
References herein to “Bank” are references to Commercial Capital Bank, FSB.
References herein to “Bank Employment Agreement” are references to the amended
and restated employment agreement entered into between the Bank and the Employee
dated December 19, 2005.

 

A. On September 13, 2001, the Holding Company and Employee entered into an
employment agreement.

 

B. The Holding Company now desires to enter into this Agreement with Employee
pursuant to which Employee would continue to be employed as the Chairman and
Chief Executive Officer of the Holding Company, henceforth on the terms and
subject to the conditions set forth herein, and Employee desires to be so
employed.

 

On the basis of the foregoing facts, for good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, and in further
consideration of the mutual covenants and agreements contained herein, the
parties agree as follows:

 

1. Term.

 

(a) Subject to the provisions below, the Holding Company agrees to employ
Employee, and Employee agrees to be employed by the Holding Company, subject to
the terms and conditions of this Agreement, for a term of three (3) years (“the
Term”) unless employment is earlier terminated pursuant to the termination
provisions of this Agreement, commencing on the date first set forth above (the
“Employment Period”).

 

(b) Subject to the notice provisions of this paragraph, on the first annual
anniversary of the date first above written and each annual anniversary
thereafter, the Term of this Agreement may be renewed or extended for one
(1) additional year after review and approval by the Board of Directors or a
duly authorized committee. In the event that the Holding Company or the Employee
gives written notice to the other party or parties hereto of such party’s or
parties’ election not to extend the Term, with such notice to be given not less
than ninety (90) days prior to any such anniversary date, then this Agreement
shall terminate at the conclusion of its remaining Term.

 

(c) References herein to the Term of this Agreement and/or the Employment Period
shall refer both to the initial Term and successive Terms.

 

2. Duties and Authority. During the Employment Period, Employee shall devote all
his productive time, ability and attention to the business and affairs of the
Holding Company and its subsidiaries. Employee shall not directly render service
of a business, commercial or professional nature to any other person or
organization other than the Holding Company and its subsidiaries without the
consent of the Board of Directors. However, nothing in this paragraph prohibits
Employee from, or requires the Board of Directors to approve or consent to
Employee

 

- 1 -



--------------------------------------------------------------------------------

serving as an advisor or Board member of a charitable or nonprofit organization
or serving as an advisor or director of any corporation which does not compete
with the business of the Holding Company, so long as such service does not
materially interfere with the performance of employment duties. Employee agrees
that during the Employment Period, he will use his best efforts, skill and
abilities to promote the Holding Company’s interests and to serve as the
Chairman and Chief Executive Officer of the Holding Company. Employee shall
perform such customary, appropriate and reasonable executive duties as are
normally assigned to such position at other thrift holding companies, including
such duties as are delegated to him from time to time by the Board of Directors.
Employee shall report directly to the Holding Company’s Board of Directors. The
Holding Company shall also cause Employee to be nominated and management proxies
will be voted to elect Employee as a director of both the Bank and Holding
Company during the entire Employment Period.

 

3. Holding Company’s Authority. Employee agrees to observe and comply with the
Holding Company’s policies and procedures as adopted by the Board of Directors
regarding performance of his duties and to carry out and to perform orders,
directions and policies stated by the Board of Directors to him periodically,
either orally or in writing.

 

4. Compensation.

 

(a) The Holding Company, through the Bank, agrees to pay to Employee during each
year of this Agreement an annual base salary of $925,750, beginning on the date
first set forth above and payable in accordance with the Bank’s standard
biweekly payroll policy and subject to such withholding as required by law or
policy. The base salary shall be reviewed annually by the Bank’s Board of
Directors or a duly authorized committee thereof, on or before January 31 of
each year for that year, and may be changed by mutual agreement of the parties.

 

(b) The Employee will become eligible to receive from the Bank a bonus or
bonuses, and to receive from the Holding Company stock options and restricted
stock awards, in each case, in such amount as, in such a manner as, and at such
time as, the Board of Directors of the Holding Company or the Bank or a duly
authorized committee thereof, as the case may be, in its discretion, determines
is appropriate.

 

(c) The Holding Company, through the Bank, shall provide a car allowance of
$1,000 per month during the Employment Period.

 

(d) During the Employment Period, Employee shall be eligible to participate in
any retirement, pension or profit-sharing plan, including any non-qualified,
deferred compensation or salary continuation plan, or similar employee benefit
plan or retirement or bonus program of the Holding Company and its subsidiaries,
to the extent that he is eligible under the provisions of the plan and
commensurate with his position in relationship to other participants and
pursuant to the terms of the plans or programs of the Holding Company and its
subsidiaries.

 

(e) The Holding Company, through the Bank, shall provide medical, dental and
other insurance, including key man life and disability, for Employee on the same
terms as provided for all executive officers of the Holding Company and its
subsidiaries.

 

- 2 -



--------------------------------------------------------------------------------

(f) Notwithstanding any provision herein to the contrary, to the extent that
payments and benefits, as provided by this Agreement, including, without
limitation, base salary and other employee benefits paid and provided hereunder
pursuant to this Section 4, the Severance Payment paid and provided hereunder
pursuant to Section 9, death benefits provided hereunder pursuant to Section 11,
sums owed in respect of accrued bonus, if any, and reimbursable expenses, are
paid to or received by Employee under the Bank Employment Agreement, all such
payments and benefits, to the extent paid by the Bank, will be subtracted from
any amount due simultaneously to Employee under similar provisions of this
Agreement.

 

5. Reimbursement of Expenses. The services required by the Holding Company and
its subsidiaries will require Employee to incur business, entertainment and
community relations expenses and the Holding Company or its subsidiaries hereby
agrees to provide credit cards and charge accounts for Employee’s use for such
expenses. The Holding Company or its subsidiaries agrees to reimburse Employee
for all out-of-pocket expenses, which are business related, upon submission of
appropriate documentation and approval by the Board of Directors or a committee
thereof. Such expenses may include membership fees and dues to organizations
approved by the Board of Directors or a committee thereof. Each expense, to be
reimbursed, must be of a nature qualifying it as a proper deduction on the
income tax returns of the Holding Company as a business expense and not as
deductible compensation to Employee. The records and other documentary evidence
submitted by Employee to the Holding Company or its subsidiaries with each
request for reimbursement of such expenses shall be in the form required by
applicable statutes and regulations issued by appropriate taxing authorities for
the substantiation of such expenditures as deductible business expenses of the
Holding Company and not as deductible compensation to Employee.

 

6. Confidential Information. Employee agrees that he shall not, without the
prior written permission of the Holding Company in each case, publish, disclose
or make available to any other person, firm or corporation, either during or
after the termination of this Agreement, any confidential information which
Employee may obtain during the Employment Period, or which Employee may create
prior to the end of the Employment Period relating to the business of the
Holding Company and its subsidiaries, or to the business of any customer or
supplier of any of them; provided, however, Employee may use such information
during the Employment Period for the benefit of the Holding Company and its
subsidiaries. Employee agrees to execute any and all such additional agreements
and instruments that the Holding Company may deem reasonably necessary in order
to protect the confidentiality of such confidential information or otherwise to
effectuate the purpose and intent of this Section 6. Prior to or at the
termination of this Agreement, Employee shall return all documents, files,
notes, writings and other tangible evidence of such confidential information to
the Holding Company and its subsidiaries. This Section 6 shall survive the
expiration or termination of this Agreement.

 

7. Covenant Not to Solicit Customers or Fellow Employees. Employee agrees that
for a period of eighteen (18) months following the termination of employment
with the Holding Company, he will not solicit, directly or indirectly, divert or
attempt to divert for himself or for any third party, the business of any
customer with whom the Holding Company and its subsidiaries had done business
during the preceding one year period. Employee recognizes and acknowledges that
any customer list and financial information concerning any of the Holding
Company’s customers, as it may exist from time to time, is a valuable, special
and unique asset of the Holding Company’s business. Employee further agrees not
to solicit or employ, directly or

 

- 3 -



--------------------------------------------------------------------------------

indirectly, divert or attempt to divert for himself or for any third party, the
services of any officer or employee of the Holding Company and its subsidiaries
during such 18-month period. Employee agrees to execute any and all such
additional agreements and instruments that the Holding Company may deem
reasonably necessary in order to effectuate the purpose and intent of this
Section 7. This Section 7 shall survive the expiration or termination of this
Agreement.

 

8. Remedy. Employee understands that, because of the unique character of the
services to be rendered by Employee hereunder, the Holding Company would not
have any adequate remedy at law for the breach or threatened breach by Employee
of any one or more of the covenants set forth in this Agreement and therefore
expressly agrees that the Holding Company in addition to any other rights or
remedies which may be available to it, shall be entitled to injunctive and other
equitable relief to prevent or remedy a breach of this Agreement by Employee.

 

9. Termination of Employee Without Cause.

 

(a) Upon the occurrence of an Event of Termination (as herein defined) during
Employee’s Term of employment under this Agreement, the provisions of this
Section shall apply.

 

(b) As used in this Agreement, an “Event of Termination” shall mean and include
any one or more of the following: (i) the termination by the Holding Company of
Employee’s full-time employment hereunder for any reason other than a
termination governed by Section 12 below, or Termination for Cause, as defined
in Section 10 below; (ii) Employee’s termination with good reason from the
Holding Company’s employ in accordance with Section 9(c) below upon any
(A) failure to elect or reelect or to appoint or reappoint Employee to the
positions he has been appointed to pursuant to Section 2, unless consented to by
the Employee, (B) a material change in Employee’s function, duties, or
responsibilities with the Holding Company or its subsidiaries, which change
would cause Employee’s position to become one of substantially lesser
responsibility, importance, or scope from the position and attributes thereof
described in Section 2 above, unless consented to by Employee, (C) a relocation
of Employee’s principal place of employment by more than 30 driving miles from
its location at the effective date of this Agreement, unless consented to by the
Employee, (D) a material reduction in the benefits and perquisites to Employee
from those being provided as of the effective date of this Agreement, unless
consented to by Employee, (E) a liquidation or dissolution of the Holding
Company or its subsidiaries, or (F) breach of this Agreement by the Holding
Company.

 

(c) Upon the occurrence of any event of a type described in clauses (ii)(A),
(B), (C), (D), (E) or (F), of Section 9(b), Employee shall have the right to
terminate with good reason his employment under this Agreement by delivering
written notice to the Holding Company not less than sixty (60) days following
the occurrence of such event, which termination with good reason shall be
effective only if such event shall not be cured within thirty (30) days after
Holding Company’s receipt of such notice. The date of any Event of Termination
shall be referred to herein as the “Date of Termination.”

 

(d) Upon the occurrence of an Event of Termination by the Holding Company, the
Holding Company, through the Bank, shall pay to Employee an amount equal to the
greater of: (1) his base salary for the remaining portion of the Term; or
(2) three (3) times Employee’s highest annual compensation for the last five
(5) years (such payment, the “Severance

 

- 4 -



--------------------------------------------------------------------------------

Payment”), as severance pay in lieu of and in substitution for any other claims
for salary and continued benefits hereunder (based on Employee’s base salary and
benefits prevailing at the time of termination). Such annual compensation shall
include base salary, commissions, bonuses, contributions or accruals on behalf
of Employee to any pension and profit sharing plans, including any
non-qualified, deferred compensation or salary continuation plans, any benefits
to be paid or received under any stock-based plan, severance payments, directors
or committee fees and value of fringe benefits paid or to be paid to the
Employee during such years. At the election of the Employee, the Severance
Payment shall be made to Employee: (i) in a lump sum on the Date of Termination,
or (ii) on a bi-weekly basis in approximately equal installments over a period
ending not later than the date that is 2-1/2 months following the last day of
the calendar year in which the Date of Termination occurs. Payment of the
Severance Payment shall be in addition to all other sums owed to Employee under
applicable law for all periods prior to the Date of Termination, including,
without limitation, sums owed in respect of accrued bonus, if any, and
reimbursable expenses. Notwithstanding anything in this Agreement to the
contrary, no bonus shall be deemed to have been accrued unless and until any
such bonus has been duly authorized by the Holding Company’s Board of Directors
or a duly authorized committee thereof. Accrued bonuses shall mean the bonus
amount(s) determined in accordance with Section 4(b) hereof.

 

(e) With respect to any stock options issued to the Employee that were
outstanding on the Date of Termination, any options which were not exercisable
on the Date of Termination shall automatically become exercisable upon the Date
of Termination, and shall remain exercisable in full for a period of thirty
(30) days.

 

(f) Upon the occurrence of an Event of Termination, the Holding Company, through
the Bank, will cause to be continued for the Employee and his previously covered
dependents life, medical, dental and disability coverage that the Employee
agrees is substantially equivalent to the coverage maintained by the Holding
Company or its subsidiaries for Employee and his dependents prior to the Date of
Termination at no cost to the Employee, to the extent, if any, that the
insurance carrier(s) will allow, and except to the extent such coverage may be
changed in its application to all employees of the Holding Company and its
subsidiaries. Such coverage shall cease upon expiration of the remaining Term of
this Agreement. If this coverage is not available, the Holding Company will
cause the Bank to pay to Employee an amount equal to the monthly premiums paid
to the carrier for the coverage that was in force prior to the Date of
Termination for the remaining Term of this Agreement.

 

10. Termination of Employee for Cause. The Board of Directors may terminate
Employee’s employment at any time, but any termination by the Board of Directors
for other than cause shall not prejudice the Employee’s right to compensation or
other benefits under this Agreement. The Employee shall have no right to receive
compensation or other benefits for any period after termination for cause.
Termination for cause shall include termination because of the Employee’s
personal dishonesty, incompetence, willful misconduct, breach of fiduciary duty
involving personal profit, intentional failure to perform stated duties, willful
violation of any law, rule, or regulation (other than traffic violations or
similar offenses) or final regulatory cease and desist order, or material breach
of any provision of this Agreement.

 

11. Termination Upon Employee’s Death; Effect of Termination on Other Plans.
Notwithstanding anything herein contained, if Employee shall die, this Agreement
shall terminate one (1) year from the date of Employee’s death, whereupon
Employee’s estate shall be

 

- 5 -



--------------------------------------------------------------------------------

entitled to receive, through the Bank, his salary, and any bonus earned up
through the date of termination. Such termination shall not affect any rights
which Employee may have at the time of his death pursuant to any of the Holding
Company or its subsidiaries’ plans or arrangements for insurance, stock options,
or for any other death benefit, bonus, or retirement benefit, which accrued
rights thereafter shall be enjoyed by Employee’s estate and continue to be
governed by the provision of such plans and arrangements to the extent they are
not inconsistent with the terms of this Agreement. The Holding Company, through
the Bank, will cause to be continued for the Employee’s previously covered
dependants life, medical and dental coverage that is substantially equivalent to
the coverage maintained by the Holding Company or its subsidiaries for
Employee’s dependants prior to the employee’s death at no cost to the Employee.
Such coverage shall cease upon the expiration of the remaining Term of this
Agreement. If this coverage is not available, the Holding Company, through the
Bank, will pay to Employee an amount equal to the monthly premiums paid to the
carrier for the coverage that was in force prior to the date of Employee’s death
for the remaining Term of this Agreement.

 

12. Change in Control.

 

(a) For purposes of this Agreement, a “Change in Control” of the Bank or Holding
Company shall mean an event of a nature that: (i) would be required to be
reported in response to Item I (a) of the current report on Form 8-K, as in
effect on the date hereof, pursuant to Sections 13 or 15(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”); or (ii) results in a
Change in Control of the Bank or the Holding Company within the meaning of the
Home Owners’ Loan Act of 1933, as amended, the Federal Deposit Insurance Act and
the Rules and Regulations promulgated by the OTS (or its predecessor agency), as
in effect on the date hereof (provided, that in applying the definition of
change in control as set forth under the rules and regulations of the OTS, the
Board of Directors shall substitute its judgment for that of the OTS); or
(iii) without limitation such a Change in Control shall be deemed to have
occurred at such time as (A) any “person” (as the term is used in Sections 13(d)
and 14(d) of the Exchange Act) is or becomes the “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of voting
securities of the Bank or the Holding Company representing 20% or more of the
Bank’s or the Holding Company’s outstanding voting securities or right to
acquire such securities except for any voting securities of the Bank purchased
by the Holding Company and any voting securities purchased by any employee
benefit plan of the Bank or the Holding Company, or (B) individuals who
constitute the Board of Directors on the date hereof (the “Incumbent Board”)
cease for any reason to constitute at least a majority thereof, provided that
any person becoming a director subsequent to the date hereof whose election was
approved by a vote of at least three-quarters of the directors comprising the
Incumbent Board, or whose nomination for election by the Holding Company’s
stockholders was approved by a Nominating Committee solely comprised of members
who are Incumbent Board members, shall be, for purposes of this clause (B),
considered as though he were a member of the Incumbent Board, (C) a plan of
reorganization, merger, consolidation, sale of all or substantially all the
assets of the Bank or the Holding Company or similar transaction occurs or is
effectuated in which the Bank or Holding Company is not the resulting entity;
provided, however, that such an event listed above will be deemed to have
occurred or to have been effectuated upon the receipt of all required federal
regulatory approvals not including the lapse of any statutory waiting periods,
or (D) a proxy statement shall be distributed soliciting proxies from
stockholders of the Holding Company, by someone other than the current
management of the Holding Company, seeking stockholder approval of a plan of
reorganization, merger or consolidation of the Holding Company or Bank with one
or more corporations as a result

 

- 6 -



--------------------------------------------------------------------------------

of which the outstanding shares of the class of securities then subject to such
plan or transaction are exchanged for or converted into cash or property or
securities not issued by the Bank or the Holding Company shall be distributed;
or (E) a tender offer is made and accepted for 20% or more of the voting
securities of the Bank or Holding Company then outstanding.

 

(b) If a Change in Control has occurred pursuant to Section 12(a) above or the
Board of Directors has determined that a Change in Control has occurred,
Employee shall be entitled to the benefits provided in paragraphs (c) and (d) of
this Section 12 upon his subsequent termination of employment at any time during
the Term of this Agreement due to: (1) Employee’s dismissal or (2) Employee’s
voluntary resignation for good reason unless such termination is because of his
death or Termination for Cause.

 

(c) Upon Employee’s entitlement to benefits pursuant to Section 12(b), the
Holding Company, through the Bank, shall pay Employee, or in the event of his
subsequent death, his beneficiary or beneficiaries, or his estate, as the case
may be, as severance pay or liquidated damages, or both, a sum equal to the
greater of: (1) the payments due for the remaining Term of the Agreement; or
(2) three (3) times Employee’s highest annual compensation for the last five
(5) years (such payment, solely for purposes of this Section 12, the “Change in
Control Payment”). Such annual compensation shall include Base Salary,
commissions, bonuses, contributions or accruals on behalf of Employee to any
pension and profit sharing plans, including any non-qualified, deferred
compensation or salary continuation plans, any benefits to be paid or received
under any stock-based benefit plan, severance payments, directors or committee
fees and value of fringe benefits paid or to be paid to the Employee during such
years. At the election of the Employee, the Change in Control Payment shall be
made to Employee: (i) in a lump sum on or as soon as practicable following the
Date of Termination, or (ii) on a bi-weekly basis in approximately equal
installments over a period ending not later than the date that is 2-1/2 months
following the last day of the calendar year in which the Date of Termination
occurs. Payment of the Change in Control Payment shall be in addition to all
other sums owed to Employee under applicable law for all periods prior to the
Date of Termination, including, without limitation, sums owed in respect of
accrued bonus, if any, and reimbursable expenses. Notwithstanding anything in
this Agreement to the contrary, no bonus shall be deemed to have been accrued
unless and until any such bonus has been duly authorized by the Holding
Company’s Board of Directors or a duly authorized committee thereof. Such
payments shall not be reduced in the event Employee obtains other employment
following termination of employment.

 

(d) Upon the Employee’s entitlement to benefits pursuant to Section 12(b), the
Holding Company, through the Bank, will cause to be continued for the Employee
and his previously covered dependents life, medical, dental and disability
coverage that the Employee agrees is substantially equivalent to the coverage
maintained by the Holding Company for Employee and his dependents prior to his
termination at no cost to the Employee. Such coverage and payments shall cease
upon the expiration of thirty-six (36) months following the Date of Termination.
If this coverage is not available, the Holding Company, through the Bank, will
pay to Employee an amount equal to the monthly premiums paid to the carrier for
the coverage that was in force prior to the date of Termination for thirty-six
(36) months following the Date of Termination.

 

13. Parachute Payment Provision. In each calendar year that the Employee is
entitled to receive payments or benefits under the provisions of this Agreement,
the Holding Company shall determine if an excess parachute payment (as defined
in Section 4999 of the Internal

 

- 7 -



--------------------------------------------------------------------------------

Revenue Code of 1986, as amended, and any successor provision thereto (the
“Code”)) exists. Such determination shall be made after taking any reductions
permitted pursuant to Section 280G of the Code and the regulations there under.
Any amount determined to be an excess parachute payment after taking into
account such reductions shall be hereafter referred to as the “Initial Excess
Parachute Payment.” As soon as practicable after a Change in Control, the
Initial Excess Parachute Payment shall be determined. Upon the Date of
Termination following a Change in Control, the Holding Company shall pay the
Employee, subject to applicable withholding requirements under applicable state
or federal law, an amount equal to:

 

(a) twenty (20) percent of the Initial Excess Parachute Payment (or such other
amount equal to the tax imposed under Section 4999 of the Code); and

 

(b) such additional amount (tax allowance) as may be necessary to compensate the
Employee for the payment by the Employee of state and local and federal income
and excise taxes on the payment provided under Clause (a) and on any payments
under this Clause (b). In computing such tax allowance, the payment to be made
under Clause (a) shall be multiplied by the “gross up percentage” (“GUP”). The
GUP shall be determined as follows:

 

GUP =        Tax Rate        

          1-Tax Rate

 

The “Tax Rate” for purposes of computing the GUP shall be the sum of the highest
marginal federal and state and local income and employment-related tax rates,
including any applicable excise tax rates, applicable to the Employee in the
year in which the payment under Clause (a) is made.

 

(c) Notwithstanding the foregoing, if it shall subsequently be determined in a
final judicial determination or a final administrative settlement to which the
Employee is a party that the excess parachute payment as defined in Section 4999
of the Code, reduced as described above, is more than the Initial Excess
Parachute Payment (such different amount being hereafter referred to as the
“Determinative Excess Parachute Payment”) then the Holding Company’s independent
accountants shall determine the amount (the “Adjustment Amount”) the Holding
Company must pay to the Employee in order to put the Employee in the same
position as the Employee would have been if the Initial Excess Parachute Payment
had been equal to the Determinative Excess Parachute Payment. In determining the
Adjustment Amount, independent accountants of the Holding Company shall take
into account any and all taxes (including any penalties and interest) paid by or
for the Employee or refunded to the Employee or for the Employee’s benefit. As
soon as practicable after the Adjustment Amount has been so determined, the
Holding Company shall pay the Adjustment Amount to the Employee. In no event
however, shall the Employee make any payment under this paragraph to the Holding
Company.

 

- 8 -



--------------------------------------------------------------------------------

(d) For purposes of the foregoing, in the event there is any disagreement
between Employee and the Holding Company as to whether one or more payments to
which Employee becomes entitled under this Agreement constitute parachute
payments under Code Section 280G or as to the determination of the Initial
Excess Parachute Payment or the Determinative Excess Parachute Payment, such
dispute will be resolved as follows:

 

(i) In the event temporary, proposed or final Treasury Regulations in effect at
the time under Code Section 280G (or applicable judicial decisions) specifically
address the status of any such payment or the method of valuation therefor, the
characterization afforded to such payment by the Treasury Regulations (or such
decisions) will, together with the applicable valuation methodology, be
controlling.

 

(ii) In the event Treasury Regulations (or applicable judicial decisions) do not
address the status of any payment in dispute, the matter will be submitted for
resolution to a nationally-recognized independent accounting firm mutually
acceptable to Employee and the Holding Company (“Independent Accountant”). The
resolution reached by the Independent Accountant will be final and controlling;
provided, however, that if in the judgment of the Independent Accountant, the
status of the payment in dispute can be resolved through the obtainment of a
private letter ruling from the Internal Revenue Service, a formal and proper
request for such ruling will be prepared and submitted, and the determination
made by the Internal Revenue Service in the issued ruling will be controlling.
All expenses incurred in connection with the retention of the Independent
Accountant and (if applicable) the preparation and submission of the ruling
request shall be borne by the Holding Company.

 

14. Modification. This Agreement sets forth the entire understanding of the
parties with respect to the subject matter hereof, supersedes all existing
agreements between them concerning such subject matter, and may be modified only
by written instrument duly executed by each party. Notwithstanding the
foregoing, Employee agrees that if subsequent to the date hereof, the Holding
Company determines in its sole discretion that modification(s) to this Agreement
become necessary solely for the purpose of ensuring that the Agreement does not
provide for the deferral of compensation as defined under Section 885 of the
recently enacted American Jobs Creation Act of 2004, Pub. Law No. 108-357, 118
Stat. 1418, which added Section 409A to the Internal Revenue Code, and
regulations and other guidance promulgated there under, such modification(s) may
be unilaterally imposed by the Holding Company, and shall be binding on this
Agreement, and the Employee’s consent to such modification(s) need not be
obtained for the purpose of effectuating such modification(s).

 

15. Notices. Any notice or other communication required or permitted to be given
hereunder shall be in writing and shall be mailed by certified mail, return
receipt requested or delivered against receipt to the party at the address set
forth following the signature line of this Agreement or to such other address as
the party shall have furnished in writing. Notice to the estate of Employee
shall be sufficient if addressed to Employee as provided in this Section 15. Any
notice or other communication given by certified mail shall be deemed given at
the time of certification thereof, except for a notice changing a party’s
address which shall be deemed given at the time of receipt thereof.

 

16. Dispute Resolution Procedures. Except with respect to any claim for
equitable relief (the pursuit of which shall not be subject to the provisions of
this Section 16), any controversy or claim arising out of or this Agreement or
the Employee’s employment with the Holding Company or the termination thereof,
including, but not limited to, any claim of discrimination under state or
federal law, shall be settled by binding arbitration in accordance with the
Rules of the American Arbitration Association; and judgment upon the award
rendered in such arbitration shall be final and may be entered in any court
having jurisdiction thereof. Notice of the demand for arbitration shall be filed
in writing with the other party to this Agreement and with the

 

- 9 -



--------------------------------------------------------------------------------

American Arbitration Association. In no event shall the demand for arbitration
be made after the date when the institution of legal or equitable proceedings
based on such claim, dispute or other matter in question would be barred by the
applicable statute of limitations. This agreement to arbitrate shall be
specifically enforceable under the prevailing arbitration law. Any party
desiring to initiate arbitration procedures hereunder shall serve written notice
on the other party. The parties agree that an arbitrator shall be selected
pursuant to these provisions within thirty (30) days of the service of the
notice of arbitration. In the event of any arbitration pursuant to these
provisions, the parties shall retain the rights of all discovery provided
pursuant to the California Code of Civil Procedure and the Rules thereunder. Any
arbitration initiated pursuant to these provisions shall be on an expedited
basis and the dispute shall be heard within one hundred twenty (120) days
following the serving of the notice of arbitration and a written decision shall
be rendered within sixty (60) days thereafter. All rights, causes of action,
remedies and defenses available under California law and equity are available to
the parties hereto and shall be applicable as though in a court of law. The
parties shall share equally all costs of any such arbitration.

 

17. Miscellaneous.

 

(a) This Agreement is drawn to be effective in the State of California and shall
be construed in accordance with California laws, except to the extent superseded
by federal law. No amendment or variation of the terms of this Agreement shall
be valid unless made in writing and signed by Employee and a duly authorized
representative of the Bank.

 

(b) Any waiver by either party of a breach of any provision of this Agreement
shall not operate as to be construed to be a waiver of any other breach of such
provision or of any breach of any other provision of this Agreement. The failure
of a party to insist upon strict adherence to any term of this Agreement on one
or more occasions shall not be considered a waiver or deprive that party of the
right thereafter to insist upon strict adherence to that term or any other term
of this Agreement. Any waiver must be in writing.

 

(c) Employee’s rights and obligations under this Agreement shall not be
transferable by assignment or otherwise, such rights shall not be subject to
commutation, encumbrance or the claims of Employee’s creditors, and any attempt
to do any of the foregoing shall be void. The provisions of this Agreement shall
be binding upon and inure to the benefit of the Holding Company and its
successors and those who are its assigns under Section 12.

 

(e) This Agreement does not create, and shall not be construed as creating, any
rights enforceable by a person not a party to this Agreement (except as provided
in subsection (c) above).

 

(f) The headings in this Agreement are solely for the convenience of reference
and shall be given no effect on the construction or interpretation of this
Agreement.

 

(g) This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. It shall be governed by and construed in accordance with
the laws of the State of California, without giving effect to conflict of laws,
except where federal law governs.

 

- 10 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Holding Company and Employee have executed this
Agreement to be effective as of the day and year written above.

 

HOLDING COMPANY:

      COMMERCIAL CAPITAL BANCORP             By:   /S/    DAVID S.
DEPILLO                        

David S. DePillo

Vice Chairman and Chief Operating Officer

           

Address:  8105 Irvine Center Drive

                  Suite 1500

                  Irvine, CA 92618

EMPLOYEE:

      /S/    STEPHEN H. GORDON                 Stephen H. Gordon            

Address:

 

- 11 -